This cause is pending before the court as a discretionary appeal. Upon consideration of the application of appellants, Grand Trunk Western Railroad Company and Larry 0. Meek, for dismissal of their appeal,
IT IS ORDERED by the court, effective May 19, 1995, that the application for dismissal of the appeal of Grand Trunk Western Railroad Company and Larry 0. Meek be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the appeal of Luann M. Cates et al. remains pending until further order of this court.